DETAILED ACTION

Allowable Subject Matter
Claims 23, 25-27, 30-32, 34-36, 38-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not reasonably convey a control device configured to “compare the detected image pattern to a plurality of image patterns; automatically adjust a characteristic of each light source to at least one of a plurality of preset illumination patterns based on the detected image pattern, if the detected image pattern corresponds to at least one of the plurality of image patterns; and automatically control each light source of the plurality of light sources to deliver light according to the at least one of the plurality of preset illumination patterns, wherein each preset illumination pattern of the plurality of preset illumination patterns is optimized for a different endoscopic procedure or a different location within the body”.  The closest prior art of record, Niida (US Patent No. 2009/0149713) and Wang (US 2008/0170846), teach of control devices for individually controlling the brightness of the LEDs based on an observation image, but do not teach of control devices configured to “compare the detected image pattern to a plurality of image patterns; automatically adjust a characteristic of each light source to at least one of a plurality of preset illumination patterns based on the detected image pattern, if the detected image pattern corresponds to at least one of the plurality of image patterns; and automatically control each light source of the plurality of light sources to deliver light according to the at least one of the plurality of preset illumination patterns, wherein each preset illumination .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

20080183043 	20090316116 	20110112376 	20130012794
20150373288 	20080287742 	20100220180 	20050215911
20090281389 	20070225560 	20110218398 	20030028078 20060149129 	20090149713 	20050124858 	20060184039 20120262560 	20110184243 	20110032350 	20090303319
8292805 		8771176 		8795157

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        October 27, 2021